ANSTEAD, Judge,
dissenting.
I would deny the petition for certiorari for the reasons stated in my dissenting opinion in State v. Diandrea, 602 So.2d 1322 (Fla. 4th DCA 1992).
ORDER DENYING REHEARING AND GRANTING MOTION TO CERTIFY QUESTION
ORDERED that Respondent’s Motion for Rehearing filed July 22, 1992, is hereby denied; further,
ORDERED that Respondent’s Motion to Certify Question of Great Public Importance filed July 22, 1992, is hereby granted. The question to be certified to the Florida Supreme Court is:
IS A POLICE OFFICER’S REQUEST OF AN INDIVIDUAL ARRESTED FOR DRIVING UNDER THE INFLUENCE TO RECITE THE ALPHABET FROM “C TO W” A TESTIMONIAL RESPONSE WITHIN THE PRIVILEGE AND PROTECTIONS OF THE FIFTH AMENDMENT?